DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 03/18/2022, has been entered 

     Claim 13-19, 25, 29, and 33 have been canceled.

     Claims 34 has been added.

                                                   EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  Authorization for this Examiner’s Amendment was given in an interview with Jill Gorny Sloper on 5/18/2022.

5. Cancel claims 24, 30, 31 and 32.

                                                  REASONS FOR ALLOWANCE

6. The following is an Examiner's Statement of Reasons for Allowance:  

     Upon reconsideration of applicant’s arguments, of the disclosure of the instant specification (e.g., see Examples on pages 30-55) and Management of PLE (Copland et al., Protein Losing Enteropathy: Diagnosis and Management, Practical Gastroenteropathy, 41: 22-35, April 2017; see entire document),
     where it was noted that a number of PLE-specific strategies have been described and included dietary pharmacological of surgical, including dietary, pharmacological or surgical interventions and that noncontrolled have been performed to demonstrate associated, 
      no controlled studies, however have been performed to demonstrate the utilities of these approaches, 
      although there are a number of anecdotal case reports and small case series of medical therapies for patients which specific causes of PLE, 
      there are no high quality randomized controlled trials of any therapy in PLE (see Table 4), given the rarity of the PLE and the lack of rigorous supportive data, the treatment of PLE can be a puzzle to the clinician;
      the Examples on pages 30-55 of the specification provides objective evidence that art recognized problem exist in the art for a long period of time without solution, including the failure of others in treating a human patients with a protein-losing enteropathy / lymphangiectasia, 
      where the Examples provide bases for treating with a protein-losing enteropathy / lymphangiecasia with the anti-C5 antibodies and dosing regimens recited in the instant claims.

       The previous rejection under 103 has been withdrawn.

       In turn, the instant claims are deemed free of the prior art.

7.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844. The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interview practice.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
May 18, 2022